Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about November 8, 1995, which denied defendants’ motion to renew their prior motion for a change of venue from Bronx County to Westchester County, unanimously affirmed, without costs.
*246Defendants’ motion for renewal was properly denied because the new material they submit was available to them at the time of the original motion (213 AD2d 257, adhering to 196 AD2d 440, upon renewal), and they fail to offer a valid excuse for not having submitted this material at that time. Concur— Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.